       Case 1:20-cv-05821-VEC Document 10 Filed 12/02/20 Page 1 of 2
                                                  USDC SDNY
                                                  DOCUMENT
                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                     DATE FILED: 12/2/2020
 ------------------------------------------------------------------- X
                                                                     :
 SHAEL CRUZ, on behalf of himself and                                :
 all others similarly situated,                                      :
                                                                     :   20-CV-5821 (VEC)
                                              Plaintiff,             :
                                                                     :       ORDER
                            -against-                                :
                                                                     :
                                                                     :
 TAHE OUTDOORS NORTH AMERICA, INC.,                                  :
                                                                     :
                                              Defendant.             :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS an initial pretrial conference is scheduled for Friday, December 4, 2020, at

10:30 A.M., Dkt. 8;

        IT IS HEREBY ORDERED that due to a conflict in the Court’s calendar, the initial

pretrial conference is adjourned to Tuesday, December 8, 2020, at 2:00 P.M.

        IT IS FURTHER ORDERED that due to the rising number of COVID-19 cases in New

York City, the initial pretrial conference will be held by telephone. All parties and any interested

members of the public must attend by dialing 1-888-363-4749, using the access code 3121171,

and the security code 5821. All attendees are advised to mute their phones when not speaking

and to self-identify each time they speak. Recording or rebroadcasting the proceeding is

strictly prohibited by law.

        The Court reminds the parties that if they have not done so already and by no later than

the end of today, December 2, 2020, they must meet and confer for at least one hour in a good-

faith attempt to settle this case. By no later than close of business today, the parties must jointly

inform the Court whether they were able to reach a settlement agreement and if not, whether they
         Case 1:20-cv-05821-VEC Document 10 Filed 12/02/20 Page 2 of 2


believe a referral to mediation or to their assigned Magistrate Judge for a settlement conference

would be helpful in bringing this matter to a resolution. See Dkt. 8.




SO ORDERED.
                                                     _________________________________
Date: December 2, 2020                                     VALERIE CAPRONI
      New York, NY                                         United States District Judge




                                                 2
